Citation Nr: 0431160	
Decision Date: 11/24/04    Archive Date: 11/29/04	

DOCKET NO.  02-15 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
50 percent for post-traumatic stress disorder. 

2.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss prior to July 2, 2003. 

3.  Entitlement to a current evaluation in excess of 
10 percent for bilateral hearing loss. 

4.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen J. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to May 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of March 2002 and August 2003 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

Upon review of the file, it is clear that the veteran 
currently seeks entitlement to a total disability rating 
based upon individual unemployability.  Inasmuch as that 
issue has not been developed or certified for appellate 
review, it is not for consideration at this time.  However, 
this issue is being referred to the RO for appropriate 
action.  In this regard, the Board would like to point out 
that it appears the veteran's service-connected disabilities 
all arise from combat action, and may qualify as "one 60 
percent disability" for purposes of 38 C.F.R. § 4.16(a).


FINDINGS OF FACT

1.  The veteran's service-connected post-traumatic stress 
disorder is productive of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and/or 
difficulty in establishing and maintaining effective work and 
social relationships.

2.  Prior to July 2, 2003, the veteran exhibited Level III 
hearing in both his right and left ears.

3.  The veteran currently exhibits Level III hearing in his 
right ear, and Level IV hearing in his left ear.

4.  The veteran currently suffers from recurrent tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for post-traumatic stress disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss prior to July 2, 2003 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2003).

3.  The criteria for a current evaluation in excess of 
10 percent for bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85,Diagnostic 
Code 6100 (2003).

4.  An evaluation in excess of 10 percent for recurrent 
tinnitus is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 
5103A (West 2002).  The VCAA includes an enhanced duty on the 
part of the VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of the VA with 
respect to the statutory duty to assist claimants in the 
development of their claims.  In August 2001, the VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, the veteran was provided notice in 
correspondence of May 2001, approximately 8 months prior to 
the initial AOJ decision in March 2002.  This notice advised 
the veteran of what was needed to substantiate his claim for 
service connection for post-traumatic stress disorder and an 
increased rating for hearing loss.  This letter also provided 
the veteran with the opportunity to submit evidence, notified 
him of what evidence was still required to substantiate his 
claims, provided notice of who was responsible for securing 
the evidence, and advised him to submit any information or 
evidence in his possession.  Additionally, an October 2002 
letter advised the veteran that he was receiving the maximum 
evaluation assignable for tinnitus, and that he must submit 
any evidence he had showing that his tinnitus resulted in 
marked interference with employment.  

The veteran was also provided with a Statement of the Case in 
June and August 2002, as well as a Supplemental Statement of 
the Case in August 2003 which apprised him of various VA 
actions in his case, the evidence considered, the 
requirements necessary to establish increased ratings for his 
claimed disabilities, and other pertinent laws.

In point of fact, the veteran has been provided every 
opportunity to submit evidence and to attend a hearing at the 
RO before a Decision Review Officer, or before a Veterans Law 
Judge at the RO, or in Washington, D.C.  He has been provided 
with notice of the appropriate laws and regulations, and 
given notice of what evidence he needed to submit, as well as 
what evidence the VA would secure on his behalf.  In 
addition, the veteran was given ample time to respond.

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Under the facts of this case, "the record has 
been fully developed" with respect to the issues currently on 
appeal, and "it is difficult to discern what additional 
guidance the VA could have provided to the veteran regarding 
what further evidence he could submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once that has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

Finally, the Board acknowledges that, in this case, the VCAA 
"notice" and "duty to assist" letter was issued in May 2001, 
prior to the March 2002 rating decision granting service 
connection for post-traumatic stress disorder.  An additional 
letter was not, however, issued prior to subsequent decisions 
regarding the issue of an increased evaluation for post-
traumatic stress disorder, an admittedly "downstream" issue.  
The Board notes that, if in response to notice of its 
decision on a claim for which the VA has already given 
Section 5103(a) notice, the VA receives a notice of 
disagreement which raises a new issue, Section 7105(d) 
requires the VA to take proper action and issue a Statement 
of the Case if the disagreement is not resolved.  However, 
Section 5103(a) does not require the VA to provide notice of 
the information and evidence necessary to substantiate the 
newly-raised (i.e., downstream) issue.  See VAOPGCPREC 8-2003 
(December 22, 2003).  Here, the RO provided pre-adjudicatory 
notice on the claim for service connection for post-traumatic 
stress disorder, and provided a Statement of the Case and 
Supplemental Statements of the Case on this issue, which 
provided the rating criteria for this disorder.  

Under the circumstances, the Board concludes that it should 
proceed, as specific notice as to which party could or should 
obtain which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As such, 
there is no indication that there is any prejudice to the 
appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  Consequently, the 
Board concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  


Factual Background

In correspondence of October 2000, a private social worker 
wrote that she was seeing the veteran on a weekly basis for 
treatment of post-traumatic stress disorder.

In correspondence of March 2001, the same private social 
worker who had furnished the October 2000 letter wrote that 
the veteran suffered from a number of symptoms attributable 
to his post-traumatic stress disorder, including depression, 
sleep disturbance, intermittent feelings of worthlessness, 
difficulty concentrating, periods of dissociation, rage 
reactions, nightmares, and "memory issues."

In correspondence of September 2001, a private physician 
wrote that he had first seen the veteran in November of 2000 
on referral from his private therapist.  Reportedly, the 
veteran was in need of medication for his anger and post-
traumatic memories/dreams.  According to the veteran's 
physician, the veteran was suffering from flashbacks, as well 
as frequent loss of time, suggesting a "very serious" post-
traumatic stress disorder problem.  According to the veteran, 
his nightmares, flashbacks, and dissociation were becoming 
worse.  The major accomplishment in treatment was reported as 
a significant decrease in the veteran's rage.

On VA audiometric examination in November 2001, the veteran 
complained of mild occasional tinnitus in both ears.  
Audiometric examination as recorded in the table on the 
examination revealed the following pure tone air conduction 
threshold levels: 




HERTZ



1000
2000
3000
4000
AVG
RIGHT
40
70
80
80
68
LEFT
50
65
85
90
73

However, the actual graph of his hearing loss results, 
presumably upon which the findings in the above table were 
based, revealed findings different from those noted above.  
The graph reveals the following pure tone air conduction 
threshold levels:



HERTZ




1000
2000
3000
4000
AVG
RIGHT
40
70
85
75
68
LEFT
30
55
80
85
63

Speech discrimination ability for both ears was consistently 
reported as 84 percent.  The pertinent diagnosis was 
bilateral sensorineural hearing loss.  The examiner noted 
that the veteran's reports of tinnitus could not be 
substantiated.  However, it was more likely than not that the 
veteran did, in fact, suffer the mild tinnitus which he 
reported.  Additionally noted was that the veteran's 
audiometric configuration was consistent with that typically 
seen in cases of noise exposure.

On VA psychiatric examination in November 2001, the veteran 
complained of flashbacks which had been present since around 
1970.  Also noted were problems with certain "rage" episodes.  
According to the veteran, ever since Vietnam, he had 
experienced difficulty sleeping.  Moreover, in the veteran's 
opinion, his "rage" had caused the dissolution of his first 
marriage.  When questioned, the veteran stated that he did 
not like being around people, and generally preferred to work 
and be alone.  The veteran additionally reported that he 
frequently became "paranoid" in restaurants, and did not like 
to be seated with his back to a door.  When further 
questioned, the veteran reported a history of "on and off" 
episodes of depression since 1970.  According to the veteran, 
during these episodes of depression, he could become 
extremely irritable, resulting in problems focusing and 
concentrating.  Also noted were problems with decreased 
appetite and energy.  When questioned regarding his episodes 
of "rage," the veteran stated that such episodes had become 
considerably less frequent since he had been placed on 
medication.  In fact, he had experienced only one significant 
episode of rage in the past year.

On mental status examination, the veteran was alert and calm, 
with speech that was coherent and of a normal rate.  His 
affect was mildly constricted in range, but appropriate.  At 
the time of examination, the veteran displayed a depressed 
mood, as well as some irritability and mild anger.  His 
thought processes were goal-directed, and there was no 
evidence of any psychotic features.  While the veteran did 
report intermittent suicidal ideation, he had no current plan 
or intent to hurt or kill himself.  Insight and judgment were 
fairly good, and both long- and short-term memory were 
grossly intact.  The pertinent diagnoses were post-traumatic 
stress disorder; and depressive disorder, not otherwise 
specified, with a Global Assessment of Functioning Score for 
post-traumatic stress disorder of 55.  In the opinion of the 
examiner, the veteran's episodes of rage had been 
significantly improved by the addition of medication.  The 
examiner was also of the opinion that the veteran's 
occupational functioning at present was only mildly affected 
by his psychiatric problems because he often worked alone, 
which seemed to minimize the impact of his post-traumatic 
stress disorder.  However, the veteran's social functioning 
was severely affected by his psychiatric problems.

In a rating decision of March 2002, the RO granted service 
connection and a 30 percent evaluation for post-traumatic 
stress disorder, effective from November 14, 2000, the date 
of receipt of the veteran's claim.  In that same rating 
decision, the RO granted a 10 percent evaluation for service-
connected bilateral tinnitus, also effective from 
November 14, 2000, the date of receipt of the veteran's 
claim.

Correspondence from the veteran's private physician dated in 
May 2002 is significant for diagnoses of prolonged post-
traumatic stress disorder, and obsessive compulsive disorder.

In correspondence of May 2002, the veteran's private 
physician wrote that the veteran might eventually need 
"tinnitus retraining."

In February 2003 the RO received the veteran's private 
outpatient treatment records covering the period from 
November 2000 to March 2002, showing treatment during that 
time for various psychiatric problems.  At the time of a 
private psychiatric evaluation in November 2002, the examiner 
noted that the veteran experienced certain paranoid feelings 
in restaurants, such that he would not sit with his back to 
the door.  Also noted was that the veteran was hypervigilant, 
which is to say, "too observant about things."  The veteran 
was described as not suicidal, with a mood which was "up and 
down."  The pertinent diagnoses were prolonged post-traumatic 
stress disorder; and obsessive-compulsive disorder.

In June 2003 VA outpatient treatment records covering the 
period from October 1998 to April 2003 were received, showing 
treatment during that time for hearing loss and various 
psychiatric problems.  During the course of VA outpatient 
treatment in February 2003, it was noted that the veteran 
experienced neither suicidal nor homicidal ideation.  At the 
time of subsequent outpatient treatment in April 2003, the 
veteran was described as casually dressed, and in no acute 
distress, with good eye contact, and a normal mood.  His 
affect was only mildly restricted, and there was no evidence 
of either suicidal or homicidal ideation.  Judgment and 
insight were described as fair.

On VA audiometric examination in early July 2003, the veteran 
complained of a constant, high-pitched tinnitus in each ear.  
Audiometric examination revealed the following pure tone air 
conduction threshold levels:






HERTZ



1000
2000
3000
4000
AVG
RIGHT
40
70
85
80
69
LEFT
35
65
85
90
69

Speech discrimination ability was 84 percent in the right ear 
and 76 percent in the left.  The pertinent diagnosis was 
bilateral mild to profound sensorineural hearing loss in the 
frequency range from 250 to 8,000 Hertz.

During a July 2003 VA psychiatric examination, the veteran 
complained of sleep problems, as well as heightened arousal 
and fearfulness, nightmares, intrusive flashbacks, barely 
controlled anger, and social avoidance.  According to the 
veteran, his symptoms occurred as often as daily, and 
sometimes lasted from 5 to 6 hours.  Further noted was that 
the veteran's ability to perform daily functions during 
remission was "fair."  According to the veteran, he 
experienced difficulty concentrating on work functions, and, 
although he had advanced in his government job, this had been 
possible primarily due to the ability to "telework" from his 
home.  Currently, the veteran was receiving medication for 
his problems, the response to which had been, in part, 
"good."  Noted at the time of examination was that the 
veteran required continuous treatment, inasmuch as his 
symptoms were only partially under control.  However, he had 
not received psychotherapy during the past year, nor had he 
been hospitalized for treatment of his psychiatric problems.

When further questioned, the veteran stated that his 
psychiatric problems had limited his ability to function 
optimally on the job and elsewhere.  Reportedly, the veteran 
avoided social situations, and had no friends.  When further 
questioned, the veteran stated that he was currently working, 
but that his relationship with his supervisor was "poor."  
Moreover, his relationship with his co-workers was "as 
nonexistent as (he) could make it."

On mental status examination, the veteran exhibited normal 
orientation and behavior.  Appearance and hygiene were 
likewise appropriate.  The veteran displayed a depressed 
mood, though his depression did not affect his ability to 
function independently and effectively with impaired impulse 
control and some unprovoked irritability with periods of 
aggressive behavior.  Communication and speech were described 
as within normal limits.

Panic attacks were reportedly present, and occurred as often 
as 5 times per week, lasting for 2 hours.  According to the 
veteran, these attacks most often occurred at night, and 
included muscle tension and fearfulness.  Delusions were 
occasionally present, and involved the feeling that Asian 
Americans might be plotting to harm him.  Hallucinations were 
absent, though certain obsessional rituals, such as 
compulsive blood donation and obsessive cleaning activity 
were present.  At the time of examination, the veteran's 
thought processes were appropriate.  His judgment was 
somewhat impaired, though his abstract thinking was normal.  
Memory was likewise impaired, and characterized by moderate 
problems with the retention of highly learned material, as 
well as forgetting to complete tasks.  Both suicidal and 
homicidal ideation were absent.

The pertinent diagnosis was post-traumatic stress disorder, 
with current stressors including medical issues, job 
problems, and marital problems.  The Global Assessment of 
Functioning Score was 45.  Noted at the time of examination 
was that mentally, the veteran did not experience 
difficulties in performing the activities of daily living.  
He was, however, unable to establish and maintain effective 
work and social relationships due to social isolation, with 
the result that he had been asked to work from home due to 
certain interpersonal difficulties.  In the opinion of the 
examiner, the veteran exhibited no difficulty in 
understanding commands, and posed no threat of persistent 
danger or injury to himself or others.

In a rating decision of August 2003, the RO granted a 
50 percent evaluation for post-traumatic stress disorder, 
effective from November 14, 2000, the date of receipt of the 
veteran's claim.  That same rating decision awarded a 
10 percent evaluation for service-connected bilateral hearing 
loss, effective from July 2, 2003, the date of a VA 
audiometric examination for compensation purposes.

In May 2004 and September 2004 additional evidence was 
submitted directly to the Board.  The veteran's 
representative waived RO consideration of this additional 
evidence.  

A VA treatment record dated in April 2004 noted the veteran 
and his wife were getting along well.  The veteran reported 
frequent nightmares approximately 4 to 5 times per week.  He 
reported improvement in anger and irritability.  His mood was 
reported as dysthymic.  He denied suicidal or homicidal 
ideation.  His energy was fair.  Mental status examination 
revealed good eye contact, normal speech, full range of 
affect, congruent mood, logical and goal directed thought 
process, fair insight and good judgment.  

A July 2004 treatment note revealed complaints of increased 
irritability and isolation.  The veteran reported that he was 
no longer working due to problems at work.  He denied 
suicidal or homicidal ideation.  The veteran reported that he 
was not depressed, but was extremely irritable and unable to 
be around people.  Mental status examination revealed a 
normal mood and mild restricted affect.  Thought process was 
logical and goal directed.  There were no psychotic symptoms.  
Insight and judgment were fair to good.  Assessment was post-
traumatic stress disorder.  Global Assessment of Functioning 
Score was 55.

In correspondence of August 2004, a VA physician wrote that 
the veteran had received treatment for post-traumatic stress 
disorder in the mental health clinic since October of 2002.  
However, in spite of treatment with medication, the veteran 
continued to suffer from post-traumatic stress disorder 
symptoms.  Currently, the veteran's symptoms were impairing 
his ability to work.  More specifically, he was having 
problems on the job secondary to severe irritability, and had 
found it necessary to leave his employment in July 2004.


Analysis

The veteran in this case seeks an increased evaluation for 
service-connected post-traumatic stress disorder, as well as 
for bilateral hearing loss and tinnitus.  In pertinent part, 
it is argued that current manifestations of the veteran's 
service-connected hearing loss and tinnitus are more severe 
than presently evaluated, and productive of a greater degree 
of impairment than is reflected by the respective schedular 
evaluations now assigned.  It is further argued that current 
manifestations of the veteran's service-connected post-
traumatic stress disorder are sufficient to warrant the 
assignment of a 100 percent schedular evaluation.

In that regard, disability evaluations are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Schedule for Rating 
Disabilities (Schedule).  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2003).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).   

Post-Traumatic Stress Disorder

In the present case, in a rating decision of March 2002, the 
RO granted service connection (and a 30 percent evaluation) 
for post-traumatic stress disorder, effective from November 
14, 2000, the date of receipt of the veteran's claim.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court of 
Appeals for Veterans Claims (Court) held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal.

The 50 percent evaluation currently in effect for service-
connected post-traumatic stress disorder contemplates the 
presence of occupational and social impairment, with reduced 
reliability and productivity due to such symptoms as:  a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and/or difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

A 70 percent evaluation would require demonstrated evidence 
of occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and/or an inability to 
establish and maintain effective relationships.  Id.

In like manner, a 100 percent evaluation for service-
connected post-traumatic stress disorder would require 
demonstrated evidence of total occupational and social 
impairment, due to such symptoms as:  gross impairment and 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and/or memory loss for the names of close relatives, 
one's own occupation, or one's own name.  Id.   

In the present case, at the time of the aforementioned VA 
psychiatric examination in November 2001, the veteran was 
described as both alert and calm.  While his affect was 
mildly constricted in range, it was nonetheless appropriate.  
Noted at the time of examination was that the veteran's 
speech was coherent, and his thought processes goal-directed.  
While the veteran did report some intermittent suicidal 
ideation, there was no evidence of any current plan or intent 
to hurt or kill himself.  Insight and judgment were both 
fairly good, and both long- and short-term memory were 
grossly intact.  While in the opinion of the examiner, the 
veteran's social functioning was severely affected by his 
psychiatric problems, his occupational functioning was only 
mildly impaired.  Moreover, the Global Assessment of 
Functioning Score attributable to the veteran's service-
connected post-traumatic stress disorder was 55.

On subsequent VA psychiatric examination in July 2003, the 
veteran's orientation was within normal limits, and both his 
appearance and behavior were appropriate.  While his affect 
and mood were somewhat abnormal, as characterized by a 
depressed mood, that depression did not affect his ability to 
function independently and effectively.  The veteran's 
thought processes were appropriate, and his abstract thinking 
normal.  Once again, both suicidal and homicidal ideation 
were absent.  Global Assessment of Functioning Score was 45.  
A subsequent outpatient treatment report dated in July 2004 
noted a Global Assessment of Functioning Score of 55.

Global Assessment of Functioning Scores are defined under the 
provisions of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM IV).  While the Schedule for Rating 
Disabilities (Schedule) does indicate that the rating agency 
must be familiar with the DSM-IV, it does not assign 
disability percentages based solely on Global Assessment of 
Functioning Scores.  See 38 C.F.R. §§ 4.125, 4.130.  In 
pertinent part, a Global Assessment of Functioning Score of 
31 to 40 indicates some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood.  
A score of 41 to 50 indicates serious symptoms or any serious 
impairment in social, occupational or school functioning.  A 
score of 51 to 60 indicates moderate symptoms or moderate 
difficulty in social, occupation or school functioning.  A 
score of 61 to 70 indicates some mild symptoms or some 
difficulty in social, occupational or school functioning, but 
generally functioning pretty well and has some meaningful 
interpersonal relationships.  

Based on a review of the record, the evidence does not show 
that the veteran's symptomatology more nearly approximates 
the criteria for a higher rating.  

The Board concedes that, on previous VA psychiatric 
examination in November 2001, the veteran reported the 
presence of intermittent suicidal ideation.  However, at the 
same time, he denied any current plan or intent to actually 
hurt or kill himself.  Moreover, since the time of that 
examination, the veteran has fairly consistently denied 
further problems with either suicidal or homicidal ideation.  
Additionally, the veteran's Global Assessment of Functioning 
Score at that time was 55, indicating moderate 
symptomatology.  The examiner noted that his occupational 
functioning was only mildly affected by his psychiatric 
symptoms at that time, although social functioning was 
severely affected.  However, an evaluation will not be 
assigned solely based on social impairment.  38 C.F.R. 
§ 4.126.  

Further, the Board notes that the almost all of the 
symptomatology on the July 2003 VA examination falls squarely 
within the criteria for a 50 percent evaluation.  The veteran 
did exhibit panic attacks, but these attacks occurred only 
five times per week, and not on a "near-continuous" basis 
affecting the veteran's ability to function independently, 
appropriately, or effectively.  While delusions were 
admittedly present, they were present only occasionally.  
Moreover, such obsessions as the veteran apparently 
experienced were not shown to interfere with his routine 
activities.  He was noted to have impaired judgment with 
verbal abuse of his wife, and moderate memory impairment.  He 
was also noted to have a depressed mood, but not to the 
extent that it affected his ability to function independently 
or appropriately.  Although irritability was noted, there was 
no evidence of periods of violence.  Appearance and hygiene 
were described as appropriate, and both the veteran's speech 
and communication abilities were normal.  

The examiner noted, however, that the veteran was unable to 
establish and maintain effective work and social 
relationships and has been asked to work from home due to 
interpersonal difficulties.  Although the veteran need not 
meet every symptom listed in the rating criteria to be 
awarded a higher evaluation, that symptomatology, in and of 
itself, does not more nearly approximate the criteria for the 
70 percent rating, nor does it place the evidence in 
equipoise.  See 38 C.F.R. §§ 3.102, 4.7.  

Subsequently, the veteran was noted to be getting along well 
with his wife, and had a Global Assessment of Functioning 
Score of 55, indicating moderate symptoms.  He had fair to 
good insight and judgment, and a normal mood.  Although the 
veteran left employment due to reportedly severe 
irritability, the evidence does not establish symptomatology 
supporting a schedular rating higher than the 50 percent 
presently assigned.   

Based on the aforementioned, the Board is of the opinion that 
the 50 percent evaluation currently in effect for service-
connected post-traumatic stress disorder is appropriate 
during the course of the appeal, and that an increased rating 
is not warranted.  Accordingly, the veteran's claim must be 
denied.  

The Board has considered the issue of whether the veteran's 
service-connected post-traumatic stress disorder presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the current evidence does not show that the veteran's 
service-connected post-traumatic stress disorder, in and of 
itself, interferes markedly with employment (i.e., beyond 
that contemplated in the assigned rating), warrants frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.  In this 
regard, the evidence does not establish that the veteran has 
ever required hospitalization for post-traumatic stress 
disorder.  Moreover, although his disability clearly 
interferes with employment, the objective evidence of record 
reveals Global Assessment of Functioning Scores from 45 to 
55, with the most recent score provided in July 2004 being 
55.  Such scores reflect moderate to serious impairment, not 
the "marked" interference required for extraschedular 
consideration.  Therefore, in the absence of such factors, 
the Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  

In reaching this determination, the Board wishes to make it 
clear that it is in no way reaching the issue of the 
veteran's potential entitlement to a total disability rating 
based upon individual unemployability, an issue which has yet 
to be addressed by the RO.  The sole conclusion at this time, 
however, is that the veteran does not currently meet the 
requirements for an evaluation in excess of the 50 percent 
evaluation for post-traumatic stress disorder.  

Hearing Loss

Turning to the issue of entitlement to a compensable 
evaluation for bilateral defective hearing prior to July 2, 
2003, the Board notes that assignment of disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry in the 
frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second 
(Hertz).  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the Schedule establishes 
11 auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2003).  

In the present case, on VA audiometric examination in 
November 2001, audiometric findings were consistent with 
Level III hearing in both the veteran's right and left ears.  
This is true regardless of whether the audiological findings 
from the table or the graph on the VA examination are used.  
Such findings are commensurate with the noncompensable 
evaluation then in effect.  Not until a subsequent VA 
audiometric examination on July 2, 2003 was it shown that the 
veteran's hearing loss had increased to the point where a 
compensable evaluation was warranted.  Accordingly, a 
compensable evaluation for bilateral hearing loss prior to 
that date is not in order.  38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2003).

Turning to the issue of entitlement to a current evaluation 
in excess of 10 percent for service-connected bilateral 
defective hearing, the Board notes that, as of the time of 
the aforementioned VA audiometric examination in July 2003, 
the veteran exhibited Level III hearing in his right ear, and 
Level IV hearing in his left ear.  Such findings are 
commensurate with the 10 percent evaluation currently in 
effect.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2003).  At 
no time has it been demonstrated that the veteran's service-
connected hearing loss is of a severity sufficient to warrant 
the assignment of a greater than 10 percent evaluation.  
Moreover, at no time has the veteran's hearing loss 
demonstrated an exceptional pattern of hearing impairment to 
warrant application of 38 C.F.R. § 4.86.  Accordingly, the 
veteran's claim for increase must be denied.

Tinnitus

Regarding the issue of an increased evaluation for service-
connected tinnitus, the Board notes that the veteran is 
currently in receipt of the maximum schedular evaluation (10 
percent) available for that particular disability.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2003).  Moreover, only a single 
evaluation for recurrent tinnitus may be assigned, whether 
the sound in question is perceived in one ear, both ears, or 
in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 
(2) (2003).  At present, the veteran has not demonstrated 
that, due solely to service connected recurrent tinnitus, he 
has experienced a marked interference with employment and/or 
frequent periods of hospitalization sufficient to warrant the 
assignment of an extraschedular evaluation.  See 38 C.F.R. 
§ 3.321(b) (2003).  Accordingly, the veteran's claim for an 
increased evaluation for service-connected tinnitus must be 
denied.

In reaching the conclusions on all issues in this decision, 
the Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

An evaluation in excess of 50 percent for post-traumatic 
stress disorder is denied.

An increased (compensable) evaluation for bilateral defective 
hearing prior to July 2, 2003 is denied.

A current evaluation in excess of 10 percent for bilateral 
defective hearing is denied.

An evaluation in excess of 10 percent for recurrent tinnitus 
is denied.


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



